
	
		I
		112th CONGRESS
		1st Session
		H. R. 1372
		IN THE HOUSE OF REPRESENTATIVES
		
			April 5, 2011
			Mr. Goodlatte (for
			 himself, Mr. Rigell,
			 Mr. Wittman,
			 Mr. Wolf, Mr. Forbes, Mr.
			 Hurt, and Mr. Griffith of
			 Virginia) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct oil
		  and natural gas exploration, leasing, and drilling activities on the outer
		  Continental Shelf offshore the State of Virginia, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Virginia Access to Energy
			 Act or the VA
			 Energy Act .
		2.DefinitionsIn this Act:
			(1)Coastal
			 zoneThe term coastal
			 zone has the meaning given the term in section 2 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331).
			(2)Lease
			 Sale
			 220The term Lease Sale
			 220 means the sale of Federal oil and gas exploration leases in the
			 outer Continental Shelf planning area located off the coast of the
			 State.
			(3)Qualified
			 revenuesThe term qualified revenues means all
			 rentals, royalties, bonus bids, and other sums due and payable to the United
			 States—
				(A)under leases
			 entered into under this Act; or
				(B)under other oil
			 and gas leases of areas of the outer Continental Shelf off the coast of
			 Virginia.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means the State of Virginia.
			3.Outer Continental
			 Shelf oil and gas leasing off the coast of the State of Virginia
			(a)In
			 generalAs soon as practicable, but not later than 1 year after
			 the date of enactment of this Act, the Secretary shall carry out the Lease Sale
			 220 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337).
			(b)Prohibition on
			 conflicts with military operationsThe Secretary shall not make any tract
			 available for lease under this Act if the President, in consultation with the
			 Committees on Armed Services of the Senate and the House of Representatives,
			 determines that the lease of that tract would create an unreasonable conflict
			 with military operations.
			4.Disposition of
			 revenues
			(a)In
			 generalNotwithstanding section 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) and subject to the provisions of this section, for
			 each applicable fiscal year, the Secretary of the Treasury shall
			 deposit—
				(1)50 percent of any
			 qualified revenues in the general fund of the Treasury, which shall be applied
			 solely to reduce the outstanding Federal debt; and
				(2)50 percent of any
			 qualified revenues in a special account in the Treasury to be used for the
			 purposes described subsection (b).
				(b)Disposition of
			 revenues to StateOf the qualified revenues described in
			 subsection (a)(2)—
				(1)75 percent shall
			 be disbursed to the State;
				(2)12.5
			 percent—
					(A)shall be used,
			 without further appropriation, to provide financial assistance to the State in
			 accordance with section 6 of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–8); and
					(B)shall be
			 considered income to the Land and Water Conservation Fund for purposes of
			 section 2 of that Act (16 U.S.C. 460l–5); and
					(3)12.5 percent shall
			 be deposited in a separate account in the Treasury that shall be used, without
			 further appropriation, by the Secretary of the Interior, in consultation with
			 the Governor of the State, to mitigate for any environmental damage that occurs
			 as a result of extraction activities authorized under oil and gas leases issued
			 under this Act, regardless of whether the damage is—
					(A)reasonably
			 foreseeable; or
					(B)caused by
			 negligence or a natural disaster.
					
